Citation Nr: 1037694	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  03-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable disability rating for service-
connected otitis media.

3.  Entitlement to a compensable disability rating for bilateral 
hearing loss prior to September 10, 2007.

4.  Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss as of September 10, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied claims for service 
connection and increased ratings for the issues currently on 
appeal.  In a July 2008 rating decision, the RO granted service 
connection for tinnitus and assigned the disability a 10 percent 
disability rating.  In the same rating decision, the RO also 
increased the disability rating for the Veteran's bilateral 
hearing loss to 30 percent, effective September 10, 2007.  
Inasmuch as a higher evaluation is potentially available and as 
the rating was already in appellate status, the Board will 
consider entitlement to a higher rating for bilateral hearing 
loss for the entire appeal period.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In March 2003, as support for his claims, the Veteran and his 
wife provided testimony before RO personnel.  The transcript of 
the hearing has been associated with the claims file and has been 
reviewed.

This matter was previously before the Board in August 2004, at 
which time it remanded the issues currently on appeal for further 
evidentiary development.  The case has returned to the Board and 
is again ready for appellate action.

The Board notes that, in its July 2002 rating decision, the RO 
also had denied service connection for a stomach condition and a 
skin condition.  The Veteran subsequently filed a timely notice 
of disagreement (NOD) in August 2002, and the RO issued a 
statement of the case (SOC) with regard to these two issues in 
August 2007.  However, the Veteran failed perfect an appeal of 
the two issues by filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2009).  Therefore, they are not before the 
Board.

In a September 2009 rating decision, the RO granted service 
connection for posttraumatic stress disorder.  The Veteran did 
not appeal either the initial rating or effective date assigned 
for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, that issue is not before the Board.

Further, in an April 2010 rating decision, the RO found that no 
new and material evidence had been received to reopen a 
previously denied claim for service connection for rheumatoid 
arthritis and denied a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disabilities.  However, the Veteran has not 
perfected an appeal of the claims by filing an NOD and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Therefore, they 
are not before the Board.

The issue of service connection for a back disorder is again 
REMANDED to the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's otitis media is not manifested by suppuration 
or aural polyps.

2.  Prior to September 10, 2007, at the worst, the Veteran had 
Level II hearing loss in the right ear and Level VI hearing loss 
in the left ear.

3.  As of September 10, 2007, at the worst, the Veteran had Level 
V hearing loss in the right ear and Level VII hearing loss in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.87, 
Diagnostic Code 6200 (2009).

2.  Prior to September 10, 2007, the criteria for a compensable 
disability rating for service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2009).

3.  As of September 10, 2007, the criteria for a disability 
rating in excess of 30 percent for service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in May 2002, April 2005, and December 2008.  These 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, a March 2006 letter from the RO advised the Veteran that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice in 
this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, there is 
a timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable AOJ decision on a claim 
for VA benefits.  Here, additional VCAA notice was provided in 
March 2006, after issuance of the initial unfavorable AOJ 
decision in July 2002.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and the 
Court have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that an SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after initially providing VCAA notice in May 2002, 
followed by subsequent VCAA and Dingess notice in April 2005, 
March 2006, and December 2008, the RO readjudicated the claims in 
SSOCs dated in July 2008, September 2009, March 2010, and May 
2010.  Thus, the timing defect in the notice has been rectified.  
In any event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the adjudication 
of his claims.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased 
rating claims, as is the case here with the Veteran's claims for 
increased ratings for his service-connected otitis media and 
bilateral hearing loss, a May 2008 VCAA letter was compliant with 
the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, this letter advised the Veteran of the 
evidentiary and legal criteria necessary to substantiate higher 
ratings for his ear disabilities.  In any event, the Federal 
Circuit Court recently vacated the Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response to a 
claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  
Regardless, overall, the Board is satisfied that the RO provided 
both generic and specific VCAA notice as to the increased rating 
claims when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, medical records from the 
Social Security Administration (SSA), and private treatment 
records as identified and authorized by the Veteran.  Further, 
the Veteran has submitted numerous statements, including buddy 
and lay statements, in support of his claims.  He also has been 
provided VA examinations in connection with his claims.  
Additionally, he was provided an opportunity to provide testimony 
before RO personnel.  Thus, there is no indication that any 
additional evidence remains outstanding.  The duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its August 2004 remand.  Specifically, the RO was instructed 
to, inter alia, provide to the Veteran VCAA notice; obtain 
relevant treatment records from all VA and private sources; 
obtain any additional STRs; obtain SSA records concerning the 
Veteran, if any; and provide the Veteran with VA examinations of 
his bilateral hearing loss and otitis media to determine the 
current severity of these disabilities.  The Board finds that the 
RO has complied with these instructions to the extent possible, 
that relevant VA and private treatment records have been 
associated with the claims file or memoranda have been filed to 
indicate the unavailability of any treatment records; that SSA 
records have been obtained and associated with the claims file; 
and that the VA examination reports dated in June 2007, September 
2007, and April 2010 substantially comply with the Board's August 
2004 remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, May 2001) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Otitis Media

The Veteran contends that his service-connected otitis media is 
more severe than is reflected by his current noncompensable 
disability rating.  The Veteran's service-connected otitis media 
is rated at a noncompensable disability rating, under Diagnostic 
Code 6200, which provides a 10 percent disability rating for 
chronic suppurative otitis media, mastoiditis, or cholesteatoma 
(or any combination) during suppuration, or with aural polyps.  
Other symptoms such as hearing impairment, tinnitus, 
labyrinthitis, facial nerve paralysis or bone loss of skull are 
rated separately, if present.  38 C.F.R. § 4.87, Diagnostic Code 
6200.

A review of the evidence of record reveals no complaints of, or 
treatment for, otitis media in 2001.  A May 2002 VA treatment 
record indicated an intact tympanic membrane (TM) and no effusion 
in the left ear, and a severely TM with no cholesteatoma in the 
right ear.  A VA examination in June 2002 revealed that, in the 
right ear, the auricle was normal in shape, with no surgical 
changes.  His external auditory canal was non-infected.  His TM 
was severely retracted, laying on top of the promontory; however, 
it was mobile with ear-popping maneuver.  There was no middle ear 
effusion and no cholesteatoma.  In the left ear, there was a 
well-healed postauricular incision.  The auricle appeared normal.  
The external auditory canal had normal skin, and scant, 
nonocclusive cerumen.  The TM appeared normal, a little 
thickened, with no landmarks visible.  

A March 2003 VA treatment record noted impacted and hard cerumen 
in the left ear.  However, subsequent VA treatment records reveal 
no complaints of otitis media.  

In February 2007, a VA otolaryngology note indicated canal wall 
down (CWD), intact neo TM, no effusion, no cholesteatoma, and 
debrided mastoid bowl in both ears.  There was a small amount of 
liquid noted at the superior posterior quadrant in the left ear.  
A May 2007 VA otolaryngology note indicated similar examination 
results, but there was no liquid noted in either ear.  

A June 2007 VA examination indicated only that type B 
tympanograms were obtained and were consistent with the Veteran's 
reported history of middle ear disease.  The results did not 
indicate the need for medical follow-up.   

Another VA examination in September 2007 revealed in the right 
ear CWD, intact neo TM, no effusion, no cholesteatoma, debrided 
masoid bowl, and fungal hyphae.  In the left ear, there was also 
CWD, intact TM, no effusion, no cholesteatoma, debrided mastoid 
bowl, and fungal hyphae.  The impression was status post CWD 
mastoidectomy both ears, Eustachian tube dysfunction (ETD), and 
otomycosis.  

A January 2008 VA otolaryngology note again documented CWD, 
intact neo TM, no effusion, no cholesteatoma, and debrided 
mastoid bowl in both ears.  

There is no evidence of further treatment until April 2009, when 
a VA treatment record noted that the Veteran complained of 
drainage in the right ear, after falling and hitting the left 
side of his head two months prior.  He noticed some mild bloody 
otorrhea after the fall.  There was no evidence of cerebrospinal 
fluid (CFS) leak by history.  Since the fall, the Veteran felt he 
had continued mild right otorrhea on a nearly daily basis, with 
the otorrhea sometimes blood-tinged.  Upon examination, the right 
external auditory canal (EAC) was noted to be inflamed with 
edema, with some scant drainage present.  There was no bleeding, 
no significant granulation tissue, and no frank pus.  The TM was 
retracted. There was no middle ear effusion (MEE).  The 
assessment was right otitis externa.

Subsequent VA treatment records dated to May 2010 reveal no 
further complaints or treatment for otitis media.

In April 2010, the Veteran was provided another VA examination.  
He indicated intermittent pain and drainage from each ear, with 
more drainage from the left ear recently.  He complained of 
frequent imbalance related to moving his head too quickly.  Upon 
examination of the right ear, the EAC was clear and the TM was 
intact, but with pockets of retraction and immobility.  There was 
no visible MEE.  In the left ear, the EAC was moist and the TM 
appeared intact.  There was no visible MEE.  

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's otitis media.  
38 C.F.R. § 4.3.  While an April 2009 VA treatment record noted 
scant drainage, the majority of the evidence reveals no 
suppuration and no aural polyps.  

The Board also notes that the Diagnostic Code provides for 
separate disability ratings for hearing impairment and tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  The Veteran is service-
connected separately for bilateral hearing loss and bilateral 
tinnitus.

In order to provide the Veteran with the most beneficial 
disability rating, the Board also has considered rating him under 
other Diagnostic Codes pertaining to diseases of the ear.  
However, there is no evidence that the Veteran has a peripheral 
vestibular disorder, Ménière's syndrome, loss of auricle, or a 
malignant neoplasm of the ear, which would provide him with 
higher disability ratings.  38 C.F.R. § 4.87, Diagnostic Codes 
6204, 6205, 6207, 6208.

B.  Bilateral Hearing Loss Prior to September 10, 2007

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

In this case, prior to September 10, 2007, the Veteran's service-
connected bilateral hearing loss was rated as noncompensable 
under Diagnostic Code 6100.  38 C.F.R. § 4.85.  As of September 
10, 2007, the date VA examination findings confirmed a worsening 
of the bilateral hearing loss, the disability rating was 
increased to 30 percent under the same diagnostic code.  Id.      

With regard to the appeal period prior to September 10, 2007, a 
review of the evidence reveals no complaint of, or treatment for, 
bilateral hearing loss in 2001.  A February 2002 VA treatment 
record noted that the Veteran complained of trouble with speech 
understanding and feedback in the left ear.  His left ear was 
found to have profound to severe mixed hearing loss, with a good 
speech score.  His right ear was found to have mild to moderate 
sensorineural hearing loss, with an excellent speech score.  
However, no puretone thresholds were documented.  A May 2002 VA 
treatment record noted profound conductive hearing loss in the 
left ear and mild conductive hearing loss in the right ear.

A June 2002 VA audiology examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
40
45
40
45
45
LEFT
85
65
65 
75
75

The average pure tone threshold was 43.7 in the right ear and 70 
in the left ear. Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 72 percent in the 
left ear.  

In this case, applying the results for the right ear from the 
June 2002 VA audiology consult to Table VI yields a Roman numeral 
value of I for the right ear and VI for the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
bilateral hearing loss would be evaluated as noncompensable (0 
percent disabling), the same disability rating assigned for the 
disability for the time period prior to September 10, 2007.  

A June 2007 VA audiology examination revealed puretone 
thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
45
50
50
45
50
LEFT
75
70
70
70
65

The average pure tone threshold was 48.7 in the right ear and 
68.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 76 percent 
in the left ear.  

In this case, applying the results for the right ear from the 
June 2007 VA audiology consult to Table VI yields a Roman numeral 
value of II for the right ear and IV for the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
bilateral hearing loss still would be evaluated as noncompensable 
(0 percent disabling), the same disability rating assigned for 
the disability for the time period prior to September 10, 2007.  

Subsequent VA treatment records up to September 10, 2007, reveal 
no complaints of worsening symptoms of bilateral hearing loss or 
treatment for bilateral hearing loss.  Thus, the Board finds that 
a compensable evaluation for the Veteran's bilateral hearing loss 
for the appeal period prior to September 10, 2007, is not 
warranted.  38 C.F.R. § 4.7.  


C.  Bilateral Hearing Loss as of September 10, 2007

As of September 10, 2007, the evidence of record reveals another 
VA examination on that date.  The September 2007 VA audiology 
examination revealed puretone thresholds, in decibels, as 
follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
55
55
50
45
55
LEFT
70
70
70
70
65

The average pure tone threshold was 51.5 in the right ear and 
68.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and 64 percent 
in the left ear.  

In this case, applying the results for the right ear from the 
September 2007 VA audiology consult to Table VI yields a Roman 
numeral value of V for the right ear and VII for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 30 percent 
disabling, his current rating.

Subsequent VA treatment records through May 2010 reveal no 
complaints of, or treatment for, worsening symptoms of bilateral 
hearing loss.  

In April 2010, the Veteran was provided another VA audiology 
examination.  The April 2010 VA audiology examination revealed 
puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
60
65
55
65
65
LEFT
80
80
75
80
80

The average pure tone threshold was 62.5 in the right ear and 
78.75 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 76 percent 
in the left ear.  

In this case, applying the results for the right ear from the 
September 2007 VA audiology consult to Table VI yields a Roman 
numeral value of III for the right ear and V for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 10 percent 
disabling, which is below his current rating of 30 percent.

Consequently, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the Veteran's 
bilateral hearing loss from September 10, 2007.  38 C.F.R. § 4.3.  
Simply stated, the results do not provide a basis to grant a 
higher rating when considering hearing loss in both ears.  

Finally, the Board adds that the disability ratings assigned for 
the Veteran's otitis media and bilateral hearing loss are 
effective within the time periods previously established by the 
RO.  Since there have been no occasions within the effective 
dates mentioned when the Veteran's disabilities have been more 
severe than their current ratings, there is no basis to further 
"stage" his ratings for his disabilities on appeal.  Hart, 
supra..

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  In this case, there is no evidence of any 
hospitalization associated with the otitis media and bilateral 
hearing loss in question.  In addition, the Board finds no 
evidence that the Veteran's disabilities markedly interfere with 
his ability to work above and beyond that contemplated by his 
separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).  


ORDER

A compensable disability rating for otitis media is denied.  

Prior to September 10, 2007, a compensable disability rating for 
bilateral hearing loss is denied.

As of September 10, 2007, a disability rating in excess of 30 
percent for bilateral hearing loss is denied.


REMAND


Before addressing the merits of the issue concerning the 
Veteran's back disorder, the Board finds that additional 
development of the evidence is required.

In this case, the Board finds that, although the Veteran was 
provided a VA examination of his back in June 2007 to determine 
the nature and etiology of his alleged back disorder, another VA 
examination is required for such determination.

In this regard, VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More 
importantly, once VA undertakes the effort to provide an 
examination, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

In this case, as mentioned, the Veteran was provided a VA 
examination in June 2007.  The VA examiner indicated that he had 
reviewed the Veteran's claims file.  However, following 
examination of the Veteran's back and upon providing a diagnosis 
of lumbar spondylosis, the VA examiner merely indicated that 
"[i]t is less likely than not the result of his back injury 
while in service."  No rationale or explanation was provided for 
this conclusion.  

In this regard, the Board notes that the June 2007 VA examiner, 
in fact, had observed that the Veteran was treated for back pain 
that had lasted for one year in September 1974.  Further, 
throughout the course of the appeal, the Veteran has consistently 
provided competent assertions that he injured his back during 
service.  Moreover, he provided lay statements echoing such 
contentions.  See, e.g., buddy statement dated in April 2002.  
However, in coming to the conclusion that the Veteran's back 
disorder was less likely than not related to his service, the 
June 2007 VA examiner failed to address any of the aforementioned 
favorable evidence, and provided no rationale for his conclusion.  
The VA examination is inadequate.  Thus, a remand is necessary 
for a more detailed VA examination and opinion with rationale 
provided.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA orthopedic 
examination, by an appropriate specialist, to 
assess the current nature and etiology of his 
alleged back disorder.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of his 
recent treatment.  The examiner must indicate 
whether such review was accomplished. 

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
physician should review the Veteran's service 
treatment records and post-service treatment 
records of his lumbar spine, and provide an 
opinion as to whether the Veteran's current 
back disorder is at least as likely as not 
related to his military service, including an 
alleged back injury during service.  In 
giving this opinion, the VA examiner should 
specifically take note of a complaint of back 
pain during service, and post-service in 
September 1974, at which time the Veteran 
reported having suffered from back pain for 
one year, and a buddy statement dated in 
April 2002 indicating that the Veteran 
sustained two injuries while in service.  The 
physician also should provide a discussion of 
the Veteran's post-service work-related 
injuries in the 1990s and their impact on any 
alleged in-service back injury.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 
 
The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim.  

2.  Readjudicate the Veteran's claim for 
service connection for a back disorder in 
light of the VA examination and any evidence 
received since the May 2010 SSOC.  If the 
claim is not granted in full, furnish the 
Veteran and his representative another SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  The 
Veteran and his representative should be 
given an opportunity to respond to the SSOC 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


